Case 1:20-cr-00052-DLC Document 135 Filed,11/40/20--Page-brt-Sas

 

 

 

 

 

 

 

 

_ USDC SDNY
'DOCUMENT |
| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: gD
SOUTHERN DISTRICT OF NEW YORK DATE FILED: {u))0/202.0
a ne me x
UNITED STATES OF AMERICA, Sl 20cr052-11
(DLC)
-y-
ORDER
TASHA BURNETT,
Defendant.
ee EE EE x

DENISE COTE, District Judge:

The defendant is scheduled to plead guilty on December 10,
2020 at 10:30 a.m. An in-court plea proceeding may be available
to the defendant. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by December 1, 2020:

1) If both an in-court and videoconference proceeding are
availabie, does the defendant prefer to plead guilty
in an in-court proceeding in Courtroom 18B, 500 Pearl
Street, or through videoconference technology via
CourtCall?

2) If an in-court plea proceeding is unavailable, does
the defendant consent to plead guiity at a
videoconference proceeding?

If the defendant consents to plead guilty at a
videoconference proceeding, either as a matter of preference or
because an in-court proceeding is unavailable, please complete
and submit the written consent form attached to this Order if it
is feasible to do so,

Dated: New York, New York
November 10, 2020

   

DENTSE COTE
United Btates District Judge

 
Case 1:20-cr-00052-DLC Document 135 Filed 11/10/20 Page 2 of 3

April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
w AT CRIMINAL PROCEEDING
, -CR-
Defendant. (0)
x

 

Entry of Plea of Guilty

Date:

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. lam
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that | willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. i also
want the ability to speak privately with my attorney at any time during the proceeding if i wish to
do so,

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. { affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

 
Case 1:20-cr-00052-DLC Document 135 Filed 11/10/20 Page 3 of 3

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, te the defendant before the defendant signed it. The
interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted:

 

Signature of Judge
Date:

 
